 1                                     UNITED STATES DISTRICT COURT
 2                                             DISTRICT OF NEVADA
 3                                                           ***
 4   TYRICE HALL,                                                        Case No. 2:19-cv-01022-RFB-EJY
 5                  Plaintiff,
                                                                                          ORDER
 6          v.
 7   SHERIFF JOSEPH LOMBARDO, et al.,
 8                  Defendants.
 9

10          Presently before the Court is Defendant Sheriff Joseph Lombardo’s Motion for Screening of
11   Inmate Complaint Pursuant to 28 U.S.C. § 1915A(a) and the Prison Litigation Reform Act (ECF No.
12   3) and Plaintiff’s Motion for Transportation of Inmate for Court Appearance or, in the Alternative,
13   for Appearance by Telephone or Video Conference (ECF No. 8). 1
14          According to the Nevada Department of Corrections (“NDOC”) inmate database, Plaintiff is
15   no longer incarcerated. However, Plaintiff has not filed an updated address with this Court. The
16   Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately
17   file with the court written notification of any change of mailing address, email address, telephone
18   number, or facsimile number. The notification must include proof of service on each opposing party
19   or the party’s attorney. Failure to comply with this rule may result in the dismissal of the action,
20   entry of default judgment, or other sanctions as deemed appropriate by the court.” This Court grants
21   Plaintiff thirty (30) days from the date of entry of this order to file his updated address with this
22   Court. If Plaintiff does not update the Court with his current address within thirty (30) days from
23   the date of entry of this order, the Court will dismiss this action without prejudice.
24          Additionally, the Court grants Defendant’s Motion (ECF No. 3), but defers screening
25   pending Plaintiff’s timely filed updated address. The Court denies Plaintiff’s Motion (ECF No. 8)
26   as moot, because there is no hearing pending and Plaintiff is no longer incarcerated.
27

28   1
            The Court has corrected typographical errors in the title of Plaintiff’s Motion.
                                                              1
 1          Accordingly,

 2          IT IS ORDERED that Plaintiff will file his updated address with the Court within thirty (30)

 3   days from the date of this order.

 4          IT IS FURTHER ORDERED that, if Plaintiff fails to timely update his address, the Court

 5   will dismiss this case without prejudice.

 6          IT IS FURTHER ORDERED that Defendant’s Motion for Screening of Inmate Complaint

 7   Pursuant to 28 U.S.C. § 1915A(a) and the Prison Litigation Reform Act (ECF No. 3) is GRANTED,

 8   but DEFERRED.

 9          IT IS FURTHER ORDERED that Defendant’s Motion for Transportation of Inmate for

10   Court Appearance or, in the Alternative, for Appearance by Telephone or Video Conference (ECF

11   No. 8) is DENIED as moot.

12          DATED THIS 6th day of February, 2020.

13

14
                                                 ELAYNA J. YOUCHAH
15                                               UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
